Pardee, J.
Some time before the year 1874 Patrick Burns, *279being the owner of a piece of land valued at fifteen hundred dollars, mortgaged it to Sylvester Blinn, the respondent, to secure the payment of a debt which now amounts to about three hundred and fifty dollars. Upon the petition of Blinn, the Superior Court, on the 15th day of May, 1874, decreed that if Burns should fail to pay his debt to Blinn with interest and costs on or before the 20th day of July, 1874, he should be forever barred and foreclosed of all right to redeem the land.
The petitioner, the town of Bridgeport, brought its petition to the Court of Common Pleas, at its September Term, 1874, making Blinn the respondent therein, and alleging that on, and long prior to, June 1st, 1874, the said Burns was and had been indebted to said town in the sum of two hundred and fifty dollars; that on the 2d day of June, 1874, the town caused a writ of attachment in an action of assumpsit to be issued in its favor against him, which was made returnable to said last named term of the Court of Common Pleas, and upon which his right, title and interest in and to said piece of land was duly attached on said day, and that on the 20th day of July, 1874, the town offered and tendered in due form of law to Blinn the several amounts found due him in and by said decree of foreclosure, with interest and costs, which tender he declined to accept or receive. Thereupon, the town brought this petition to the September term of the Court of Common Pleas, asking the court to order Blinn to receive the debt-found due to him, with interest and costs, and release and convey all his interest in the land to the town, or order that all title of record to the same in favor of said Blinn should be set aside and held void, or that the court should grant relief in some other way. To this petition Blinn answers that the town has no occasion to ask for relief, for the reason that the Superior Court had not jurisdiction of the matter of his own petition for foreclosure, inasmuch as the demand therein w-1'. less than five hundred dollars, and that therefore the decree is null and void, and works no injury to the town.
Our only knowledge as to the allegations contained in his *280petition to the Superior Court, and as to what was the amount of the debt described in the mortgage upon which that petition -was predicated, is derived from the petition before us. It is therein alleged that he prayed “ among other things for a foreclosure,” and that his debt was found to amount to about three hundred and forty dollars; and we are bound to presume, in favor of a court having general jurisdiction, that the amount of the debt or liability secured by the mortgage was described in it and in the petition addressed to the Superior Court as being more than five hundred dollars; that upon the hearing the court found that it had been reduced by payments to $340; and that “ among other things ” he framed a prayer which brought the petition within the jurisdiction of that court.
Again, the statute provides that bills in equity for relief against any judgment rendered in the Superior Court shall he brought to that court exclusively; also that the Court of Common Pleas shall have exclusive original jurisdiction over all suits in equity wherein the matter in demand shall not exceed the sum of five hundred dollars. The respondent asserts that this petition is brought for relief against a decree of the Superior Court, and for the purpose of transferring the title to land of the value of one thousand dollars, and therefore is within the exclusive jurisdiction of lliat court. But the petitioner does not ask for relief against the decree for foreclosure; does not seek to set it aside; indeed, by the tender the' petitioner recognized its validity and sought to give it the fullest effect; this petition counts upon and is made subordinate to it, and only concerns the method by which the property can be made to pay two hundred and fifty dollars to the petitioner after it has paid Blinn’s debt in full. The pith of the petition is that it asks the court for leave to remove an incumbrance of less than four hundred dollars; the purpose to be effected is the collection of a debt amounting to two hundred and fifty dollars by means of the action at law; and .although it incidentally appears that the debt is to be paid from an equity of redemption valued at one thousand dollars, .yet this fact does not place the petition beyond the jurisdiction of the Court of Common Pleas.
*281Again, the respondent argues that the petitioner shows no right to relief in equity.
Until the title became absolute in Blinn, Burns had the right of redemption; a right which he could alienate, and one which his creditors could attach. The petitioner did attach, and thus place an inchoate lien upon it. The law thereby took -the mortgagor’s interest into its custody to secure it against the alienation of the debtor and the attachment of other creditors, and held it subject to the levy of an execution if the claim should ripen into a judgment. The petitioner became entitled to assert the right of redemption; to disengage the land from Blinn’s incumbrance in order to make its own claim beneficial and available; entitled to tender payment to him and by that act preserve the property to itself.
The law intends to apply the property of debtors to the payment of their debts. Burns owes Blinn about four hundred dollars, and has secured payment of the debt by the mortgage of land worth fifteen hundred dollars. He owes the petitioner about two hundred and fifty dollars; this land upon every equitable principle should be so disposed of as to pay both debts; and this can be done without violence to Blinn’s rights. He allowed Burns to become his debtor; he took the mortgage by way of security for his claim; all that he is entitled to is payment; the decree passed in his favor reserved to Burns the right to pay and redeem. If the mortgage performs its office, first in securing and lastly in paying the debt, Blinn can ask for no more. After payment the land should go back to the mortgagor, or to his representative, or to his creditors. The tender by the petitioner prevented the title from becoming absolute in Blinn; prevented him from obtaining the inequitable right to retain, as against other creditors of Burns, land worth fifteen hundred dollars for a debt amounting to less than five hundred.
We advise the Court of Common Pleas that the petition is sufficient.
In this opinion the other judges concurred.